DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 9/8/2021 has been entered.  Claims 1 and 13 were amended.  Claims 5-6, 11-12 and 17-18 were previously cancelled.  Claims 1-4, 7-10 and 13-16 are presented for examination.

Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive. 
On page 6, Section II, A., Applicant argues that Gruhl (2008/0177834) and Syben (2015/0220751) do not teach the limitation “determining, based on the rating assigned to at least one of the one of more social entities that the at least one social entity is a security risk likely to share data that is harmful to the protected social entity” or “submitting a request to a particular social network to delete at least one of an account associated with the at least one social entity or a post on the account associated with the at least one social entity” in claims 1, 7 and 13.  Examiner respectfully disagrees.  The new limitation (shown as the underlined text) is taught by Hubbard (2008/0208868) in [0035] as shown in the §103 rejection below.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “behalf of one account to delete a separate account”) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Applicant is interpreting the claim too narrowly and is arguing features that are not claimed. The claims do not recite the request submitted on “behalf of one account to delete a separate account” (arguments bottom of page 8).   Furthermore, the account is merely “associated” with the social entity. That association is not specified in the claims (the account can be the entity’s own account or one of the entity’s accounts). The limitations also lack on who is doing the “submitting” as well.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 13 are rejected 35 U.S.C. 103 as being unpatentable over Gruhl (2008/0177834) in view of Syben (2015/0220751) in view of Hubbard (2008/0208868).


a computer-implemented method comprising: 
scanning, by one or more processors, data that is maintained on one or more social networks; (Gruhl, [0028] The database 130 can be adapted to compile and store a plurality of metrics based on collected information related to users of the on-line community (e.g., information related to members of the on-line community). [0029] The information that is stored in the database 130 can be collected using known techniques. For example, user parameters and social networks (e.g., friend lists, contact lists, etc.) can be input and periodically updated by users via remote computers 102a-b. Alternatively, user parameters can be determined by conventional mining applications that are adapted to scan the contents of the website for such information.)
identifying, one or more social entities associated with the scanned data; (Gruhl, [0029] Similarly, social network information can be determined by applications adapted maintain records of online communications between users (e.g., records of instant messaging, records of forum discussions, etc.) and to determine direct and indirect relationships based on those records.)  (EN: user reads on social entity)
determining a risk score for each of the one or more social entities; (Gruhl, [0026] The system and method incorporate a pre-screening process in which individual postings are pre-screened based on one or more predetermined metrics (i.e., scores) to determine a risk value indicative of the likelihood that a posting contains objectionable content  … These metrics can also be based on the social network profile of an individual poster, including the average of various parameters of other users in the poster's social network   )
analyzing the scanned data using one or more machine learning techniques;  (Gruhl, [0033] Specifically, as mentioned above, the system 100 of the invention can comprise a content filter 122. This content filter 122 can be adapted to analyze the content of each of the postings to determine an 
assigning a rating to each of the one or more social entities based on the determined risk score and the analyzed data; and (Gruhl, [0032] The content management system (CMS) 120 can further be adapted to perform different processes, depending upon whether or not the risk value of a given posting, as determined by the pre-screener 121, is below a predetermined low risk threshold value, above a predetermined high risk threshold value or somewhere in between.)
determining, based on the rating assigned to at least one of the one or more social entities that the at least one social entity is a security risk (Gruhl, [0026] The system and method incorporate a pre-screening process in which individual postings are pre-screened based on one or more predetermined metrics (i.e., scores) to determine a risk value indicative of the likelihood that a posting contains objectionable content. These metrics or scores are not content based. Rather, they can be based on the profile of an individual poster, including various parameters of the poster and/or the poster's record of objectionable content postings.).
and submitting a request to a particular social network to (Gruhl, [0039] For example, a posting confirmation can be requested from the given user (215).)
delete at least one of an account associated with the at least one social entity or a post on the account associated with the at least one social entity.
Gruhl does not teach delete at least one of an account.
However Syben teaches delete at least one of an account (Syben, [0027] As other examples, a delete request may include a request that information associated with a user account be deleted, or that an entire user account be deleted.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Syben’s account deletion management with Gruhl’s 
determining, based on the rating assigned to at least one of the one or more social entities that the at least one social entity is a security risk likely to share data that is harmful to the protected social entity
Gruhl teaches a “badness score”, (Gruhl, [0024] However, the challenge of identifying and dealing with objectionable information postings to online communities differs from traditional content identification problems in that the figures of merit are based on "Delay" and "Bad Information On Site" (BIoS) time, rather than traditional precision and recall. More particularly, content of one of two types (i.e., good content (C.sub.g) and bad content  … The cost of Bad Information (i.e., objectionable content) on the web site (BIoS) is 
BIoS = C b Badness * ( T r - T d ) ##EQU00002## 
where Badness is an indication of how much of a problem having the objectionable content posted will cause among the members).  Gruhl teaches a protected social entity (Gruhl, [0026].)
Gruhl does not explicitly teach likely to share data that is harmful.
However Hubbard teaches likely to share data that is harmful (Hubbard, [0035] Malicious content may refer to content that is not executable but which is calculated to exploit a vulnerability on a client computer. However, potentially executable web content may also be malicious content. For example, image files have been used to exploit vulnerabilities in certain operating systems when those images are processed for display. Moreover, malicious web content may also refer to interactive content such as "phishing" schemes in which a HTML form or other web content is designed to appear to be 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hubbard’s malicious data with Gruhl’s badness data because doing so improves content filtering to protect users and social entities (Hubbard, [0005] As with the search engine results discussed above, operators of websites having undesirable or malicious content may utilize misleading techniques with the purpose of having their malicious content included in the web feeds.)

Claim 7 is a system claim for the method claim 1 and is rejected for the same reasons of claim 1.

Claim 13 is a computer readable medium claim for the method claim 1 and is rejected for the same reasons of claim 1.



Claims 2-3, 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gruhl (2008/0177834) in view of Syben (2015/0220751) in view of Hubbard (2008/0208868) in view of Mueen (2018/0234447). (Note Mueen priority date is from PCT/US2016/045554).

Regarding claim 2, Gruhl, Syben and Hubbard teach
the method of claim 1, wherein determining, based on the rating assigned to at least one of the one or more social entities that the at least one social entity is a security risk comprises, (Gruhl, [0026] The system and method incorporate a pre-screening process in which individual postings are pre-to determine a risk value indicative of the likelihood that a posting contains objectionable content)
Gruhl does not teach determining that the at least one social entity is interacting with an automated account.
However Mueen teaches determining that the at least one social entity is interacting with an automated account (Mueen, [0037] According to the invention as applied to detecting bots real-time in social media applications, a user performs actions in a temporal sequence. Therefore, an activity signal of a user in social media consists of all the action the user performs in a temporal sequence.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Mueen’s automated account (bots) with Gruhl’s content management because automated accounts are common in social media (Mueen, [0012] Bots are fairly common in social media.)

Regarding claim 3, Gruhl, Syben, Hubbard and Mueen teach
the method of claim 1, wherein determining, based on the rating assigned to at least one of the one or more social entities that the at least one social entity is a security risk comprises, determining that the at least one social entity is a participant in an automated campaign to distribute security risks (Mueen, [0074] The invention can detect account registered by account merchants, such as those that may be sold to miscreants and thus, the invention can detect bots soon-after-registration to prevent future abuse. Detecting bots by correlating users can identify bot accounts that may potentially become spammers.)

Claims 8-9 are system claims for the method claims 2-3 and are rejected for the same reasons as claims 2-3.

Claims 14-15 are system claims for the media claims 2-3 and are rejected for the same reasons as claims 2-3.


Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gruhl (2008/0177834) in view of Syben (2015/0220751) in view of Hubbard (2008/0208868) in view of Masood (2013/0018823).

Regarding claim 4, Gruhl does not teach
a method of claim 1 further comprising: generating an alert notification; and 
providing the generated alert to a user through a social network security portal.
However Masood teaches
generating an alert notification; and 
providing the generated alert to a user through a social network security portal (Masood, [0054] B6. If a post is flagged as being undesirable, alerting the user to the flagged undesirable post,  [0048] FIG. 4 is a flow diagram illustrating a method of detecting and dealing with undesirable posts in a social network. The steps of the method are: [0049] B1. Retrieving a post from a user's wall and/or news feed.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Masood’s alerts with content management because doing so provides an alert for undesirable posts (Masood, [0008] It is an object of the present invention to stop or reduce the spread of undesirable posts such as malicious posts or spam on a social networking website by providing a method of automatically detecting said undesirable posts.).

Claim 10 is a system claim for the method claim 4 and is rejected for the same reasons as claim 4. 

Claim 16 is a system claim for the method claim 4 and is rejected for the same reasons as claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steinberg (2013/0340089) discloses securing social media for users and businesses.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        
/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        11-05-2021